Citation Nr: 1814482	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disorder, to include depression and post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1967 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran was scheduled for a Board hearing on March 15, 2017.  However, he withdrew his hearing request in February 2017.

During the appeal period, the Veteran referred to his psychiatric condition as both depression and post-traumatic stress syndrome (PTSD).  As such, the Board has recharacterized the issue broadly as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional development is required before the issue on appeal is decided. 

A review of the record shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Furthermore, the Veteran reported receiving SSA for depression.  The SSA records are not presently associated with the case file.  Given that these records are potentially relevant to the Veteran's claim, the SSA decision and supporting medical documents should be obtained.

VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to obtain any outstanding SSA records and associate them with the claims file.  Efforts to obtain those records should be documented, and the SSA should provide a negative response if records are not available. 

2. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

